           Case 1:20-cv-05890-VEC Document 13 Filed 07/29/20 Page 1 of 1
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 7/29/2020
 -------------------------------------------------------------- X
 CONTRARIAN EMERGING                                            :
 MARKETS, L.P., GMO EMERGING                                    :
 COUNTRY DEBT FUND, GMO                                         :
 EMERGING COUNTRY DEBT                                          :
 INVESTMENT FUND PLC, and GMO                                   :  20-CV-5890 (VEC)
 EMERGING COUNTRY DEBT (UCITS)                                  :
 FUND, Individually and On Behalf of All                        :        ORDER
 Others Similarly Situated,                                     :
                                                                :
                                                 Plaintiffs, :
                                                                :
                           -against                             :
                                                                :
 THE REPUBLIC OF ECUADOR,                                       :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       WHEREAS on July 29, 2020, Plaintiffs filed a motion for a Temporary Restraining

Order and/or Preliminary Injunction (Dkt. 4);

       IT IS HEREBY ORDERED THAT: The parties must appear for a telephone conference

on July 30, 2020 at 10:00 a.m. The parties must appear by calling (888) 363-4749, using the

access code 3121171 and the security code 5890.




SO ORDERED.
                                                   _________________________________
Date: July 29, 2020                                 VALERIE CAPRONI
      New York, NY                                  United States District Judge




                                          Page 1 of 1
